Citation Nr: 1453030	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the right upper extremity, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2013, January 2014, and May 2014 the Board remanded the case for further development.  The case has since returned for further appellate consideration.  


FINDINGS OF FACT

1.  During service, the Veteran received treatment for soft tissue injury and tenderness in the right shoulder.

2.  Symptoms of a right shoulder condition were not chronic in service, were not continuous since service, and arthritis was not shown to a compensable degree within one year of service.

3.  A chronic right shoulder disability first manifested many years after service separation, is not causally or etiologically related to active military service, and is not caused or permanently worsened by the service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a right shoulder disability on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  The RO provided the Veteran with a pre-adjudicatory letters in August 2009, September 2009, and December 2009, which notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  Additional notice letters were sent to the Veteran in June 2011 and April 2013.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  After all notice was provided, the RO readjudicated the claim in a September 2014 SSOC. 
VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant STR and personnel records, post-service VA and private medical evidence, and statements of the Veteran and his representative have been associated with the claims file.  VA afforded the Veteran relevant VA examinations in January 2010 and March 2014, and, in accordance with the Board's most recent remand directives requested in May 2014, an addendum with regard to the etiology of the Veteran's right shoulder disability was obtained in July 2014.  Specifically, a medical officer (i.e. a medical doctor) reviewed the claims file and medical history, and provided a clear explanation for the opinion, which is consistent with the evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has challenged the adequacy of the July 2014 addendum, reasoning that the author of the addendum is not the examiner who examined the Veteran in March 2014.  The Veteran is correct in that the medical officer who provided the July 2014 addendum is not the same examiner who examined the Veteran in March 2014.  However, in the May 2014 remand, the Board requested that the Veteran's claims file be forwarded to the March 2014 examiner or another appropriate examiner if that individual is unavailable, for an addendum.  Thus, the Appeals Management Center (AMC) appropriately requested an addendum from another examiner because the March 2014 VA examiner, a physician's assistant, was apparently unavailable.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  With that said, the Board points out that the claimant has the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The VA medical officer who provided the July 2014 addendum is a medical doctor and is therefore competent to render an opinion in this case.  In addition, the Veteran has not shown any inaccuracy in the July 2014 addendum.  Rather, as shown below, the addendum is based on an accurate recitation and extensive review of the claims file, unlike the previous opinions provided by other examiners in January 2010 and March 2014.  The July 2014 addendum considered the Veteran's history and provided an analysis of the Veteran's relevant complaints and assertions.  Furthermore, the examiner fully explained her findings, noting that her opinion was based on treatment records, medical history, and a review of clinical data.  Thus, the July 2014 addendum sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo, 26 Vet. App. at 107.  Therefore, the addendum is adequate for deciding the Veteran's claim.  See id.  D'Aries, 22 Vet. App. at 104. 

Consequently, substantial compliance with the Board's May 2014 remand directives, as well as with the prior directives, has been accomplished.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with arthritis in right shoulder, and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies with respect to the claim.  
In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran asserts that he has a disability in his right upper extremity that is directly related to his active service, or alternatively, to his service-connected left shoulder disability.

The Board finds, after careful consideration of the record, that the preponderance of the probative evidence weighs against this claim for service connection.  The Veteran has a disability in the right upper extremity, diagnosed as arthritis in the shoulder.  

The Veteran's STRs show evidence of right shoulder complaints and treatment during active service.  In this regard, in May 1979, he presented to the clinic with right shoulder pain, secondary to excessive lifting; his pain originated at right scapula and rated to axilla on ventral aspect, and range of motion was limited.  The Veteran was unable to lift hand, on right side, over his head.  No fracture or dislocation was noted.  The diagnosis was soft tissue injury.  His treatment included whirlpool, daily, Robaxin, and hot soaks.  In July 1980, the Veteran had bicipital pin-point tenderness of the right shoulder; treatment included localized injection of Kenelog with Lidocaine.  During an August 1980 follow-up visit, the Veteran demonstrated painless full range of right shoulder motion, to include internal and external rotation, and elevation.  His September 1981 separation examination report indicates a normal clinical evaluation of the upper extremities, with no mention of right shoulder complaints or diagnosis.   

Although there is in-service evidence of right shoulder injury and treatment, the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of right shoulder disability in service.  38 C.F.R. § 3.303(b).  Significantly, the July 2014 VA medical officer, after thoroughly reviewing the claims file, determined that the Veteran's in-service right shoulder condition was acute and transitory, and resolved therein without residual disability, given the negative follow-up visit in August 1980 and the September 1981 separation examination report.  As discussed in further detail below, the Board finds the July 2014 addendum highly probative.

In addition, the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms since service separation.  Right shoulder complaints are not shown again in the record until August 1988, at which time, x-rays were taken due to complaints of pain, but were negative for abnormality.  This multi-year gap without complaint or treatment is one factor tending to show that there has not been a continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thereafter, during a February 1995 VA examination, the Veteran was diagnosed chronic subacromial bursitis of the right shoulder with limitation of motion and arthritis; however, his right shoulder x-rays were again interpreted as normal.  He had subsequent complaints, to include a documented shoulder impingement with pain in March 1995, as well as bursitis in May 1997.  X-rays of the right shoulder taken in May 1999 and a magnetic resonance imaging (MRI) scan taken in July 1999 showed no evidence of significant abnormality of the joints, tissue, or bones.  X-rays of the right shoulder taken in May 2001 showed evidence of a bony change along the inferior surface of the acromion and a productive change along the acromioclavicular joint.  Further degenerative changes are seen in subsequent medical evidence.  The Board finds the Veteran's contemporaneous treatment records, including the September 1981 separation examination report, more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of the disability since service.  Service connection for a right shoulder disability based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.  

In addition, arthritis in the right shoulder is not shown within the first year of discharge.  As noted above, x-ray evidence of arthritis (bony changes) is first shown in May 2001, approximately two decades after service discharge.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring x-ray evidence to establish degenerative arthritis).  Therefore, the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The record also lacks competent evidence of a nexus between the Veteran's right shoulder disability and active service and/or his service-connected left shoulder disability.  The record contains multiple opinions regarding the etiology of the Veteran's right shoulder disability.  

A January 2010 VA examiner, an orthopedist, determined that relating the Veteran's right shoulder disability to his left shoulder disability would be purely speculative.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or conclusive opinion, but a bald statement that it would be speculative to render an opinion on etiology or diagnosis is fraught with ambiguity).  Because the examiner was unable to relate the right shoulder to his left shoulder disability without resorting to speculation, the opinion is inadequate because it is ambiguous and lacks rationale; it is not a complete opinion.  Thus, the opinion is not only inadequate, but also assigned no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

Consequently, VA afforded the Veteran an additional examination in March 2014 and the VA examiner similarly determined that the Veteran's current right shoulder disability is less likely than not caused or aggravated by his service-connected left shoulder disability, but rather, is more likely than not related to normal age progression, deconditioning, and past civilian occupations in carpentry and landscaping, and currently in security.  The examiner also determined that the Veteran's current right shoulder disability did not have its onset and is not otherwise related to service, reasoning that there was no diagnosis or treatment in service for a right shoulder condition.  However, the March 2014 examiner's opinions are inadequate because they do not appear to have considered all pertinent evidence, to include the STRs showing right shoulder treatment and the post-service evidence beginning in 1988.  Therefore, this inadequate March 2014 opinion is assigned low probative value.  

Due to the deficiencies in the above-noted opinions, the Board requested an addendum for clarification.  After reviewing the claims file, the VA medical officer who authored the July 2014 addendum determined that the Veteran's right shoulder disability is less likely as not related to his military service, and less likely as not proximately due to, or aggravated by, his service-connected left shoulder disability.  

The July 2014 medical officer acknowledged the Veteran's in-service treatment, but as noted above, determined that the Veteran's right shoulder condition in service was acute, transient, and self-limiting, given the absence of subsequent complaints in service.  Further, while noting that the Veteran had right shoulder pain in 1988, the medical officer clarified that it was not until approximately twenty years after his service discharge that he developed arthritis in the right shoulder, and at that time, the arthritis was considered only minimal, age-appropriate, and consistent with the normal aging process and the Veteran's civilian occupation, to include carpentry and law enforcement.

Moreover, in determining that the Veteran's right shoulder disability is less likely proximately due to or aggravated by his left shoulder disability, the July 2014 medical officer stated that, anatomically, the right and left shoulders are located on opposite sides of the upper extremity and function independently from each other.  In addition, the examiner stated that the current medical literature is silent for randomized, control studies that support strong medically-based, clinical evidence for a nexus between contralateral shoulder conditions.  

Ultimately, the July 2014 medical officer was in total agreement with the March 2014 examiner's finding that the Veteran's right shoulder disability is more likely related to the normal age progression evidence by minimal joint changes over time, deconditioning, and past civilian occupations.  Unlike the March 2014 opinion however, the July 2014 addendum considered all evidence of record, specifically to include the relevant in-service injury and treatment and the post-service right shoulder complaints beginning in 1988, forward.  

The Board assigns high probative value to the July 2014 addendum because the examiner thoroughly reviewed the Veteran's claims file, relied on sufficient facts, data, and medical literature, as well as provided rationale and sound reasoning for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In analyzing this claim, the Board also considered the Veteran's statements as to the etiology of his right shoulder disability.  The Veteran, as a layperson, is competent to report the history of his observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether his right shoulder is related to his service or a service-connected disability cannot be determined by mere observation alone.  The Veteran has not shown that he has the expertise in such complex medical matters to provide competent evidence as to the etiology of a shoulder disability.  See Jandreau v. Nicholson, 492 F.3d at 1376-177.  

Notably, the Veteran has not submitted any competent evidence relating his right shoulder disability to his service or service-connected left shoulder disability.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Thus, the Board finds that the probative evidence weighs against the existence of a nexus between the current right shoulder disability and any claimed injury or disease during service or service-connected disability.

For the reasons discussed above, the Board concludes that the weight of the evidence demonstrates that the Veteran's right shoulder disability was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected left shoulder disability; therefore, the claim for service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability, is denied.  


____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


